Citation Nr: 9931845	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-49 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Jose Arturo Juarbe, M.D.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1975 
and from October 1980 to October 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Review of the record shows that it appears that the veteran 
is attempting to reopen a claim for service connection for 
schizophrenia that was denied by the RO in August 1977.  In 
this regard, he has submitted medical evidence consisting of 
hearing testimony and a September 1997 statement of Dr. 
Juarbe, who related the veteran's diagnosed schizophrenia to 
service.  That issue has not been addressed by the RO and it 
is referred for appropriate action.  


FINDING OF FACT

PTSD is not currently demonstrated.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD. The 
threshold question to be answered concerning this issue is 
whether or not the veteran has presented evidence of a well-
grounded claim; that is, one which is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such a claim, his appeal must fail and 
there is no duty on the VA to assist him in the development 
of his claim because such additional development would be 
futile.  Id.  It is noted that service medical records from 
the veteran's second period of active duty have not been 
associated with the claims file.  However, in view of the 
fact that this claim is not considered to be plausible, 
because of the lack of a current diagnosis of PTSD, 
additional development is not possible.  Morton v. West, 12 
Vet. App. 477 (1999).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or that 
the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence of 
the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  

Review of the record shows that the veteran does not have a 
diagnosis of PTSD.  He has been afforded psychiatric 
evaluations by VA in 1977, 1990, 1992, 1996, and 1997 and 
been hospitalized at a VA facility in 1977.  The diagnosis 
listed on the reports of each of these evaluations has been 
either schizophrenia or a dysthymic (depressive) disorder.  
In addition, VA outpatient treatment records, dated in 1993 
are similarly negative for a diagnosis of PTSD.  

In May 1996, Dr. Juarbe indicated that the veteran had clear 
manifestations of PTSD.  However, in later statements, Dr. 
Juarbe withdrew this diagnosis.  In testimony given at a 
hearing at the RO in April 1997, Dr. Juarbe-Ortiz, who 
indicated that he was a psychiatrist, stated that, while the 
veteran had symptoms of PTSD, when the whole record is taken 
into account, the symptoms "point to a schizophrenia."  A 
second statement from Dr. Juarbe, dated in September 1997, 
shows a diagnosis of schizophrenia.  Dr. Juarbe testified at 
a second hearing at the RO in April 1999.  At that time he 
reiterated that the veteran suffered from schizophrenia.  

It should be emphasized that to be deemed well grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where there is 
no demonstration of current disability, a well-grounded claim 
has not been submitted.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  In the instant case, there is no diagnosis that 
the veteran currently has PTSD.  As such, a plausible claim 
has not been submitted and the claim is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

The claim for service connection for PTSD is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

